—Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated August 25, 1976, which, after a hearing, found that the petitioner had demonstrated untrustworthiness and (1) suspended his real estate broker’s license for a stated period of time, or in lieu thereof, fined him $500 and (2) continued the suspension after the stated period unless and until he "has reimbursed the commission of $3000”. Determination confirmed and petition dismissed on the merits, with costs. There was sufficient evidence to sustain the findings of the Secretary of State. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.